                                                                                                   4/3/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                    15-cr-95 (AJN)
  Shawn Reid,
                                                                       ORDER
                        Defendant.



ALISON J. NATHAN, District Judge:

       A presentment, arraignment, and initial conference for an alleged violation of supervised

release is hereby scheduled for May 22, 2020, at 1 p.m.


                3
 Dated: April _____, 2020
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
